Case 3:18-cr-00228-TAD-KLH Document 76 Filed 04/30/21 Page 1 of 13 PageID #: 329




                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                           MONROE DIVISION

 UNITED STATES OF AMERICA                                      CASE NO. 3:18-CR-00228-01

 VERSUS                                                        JUDGE TERRY A. DOUGHTY

 ROBERT E. ROBINSON                                            MAG. JUDGE KAYLA
                                                               MCCLUSKY


                                       MEMORANDUM ORDER

            Pending before the Court is a Motion to Reduce Sentence or Compassionate

 Release [Doc. No. 68] filed by Robert E. Robinson (“Robinson”) on April 5, 2021.

 The Government filed a Response to the Motion on April 27, 2021 [Doc. No. 74].

 Robinson had previously filed a Motion for Compassionate Release [Doc. No 46]

 based upon his medical conditions of diabetes, heart issues, and kidney disease on

 May 18, 2020.1 Robinson’s Motion for Compassionate Release was denied on July

 17, 2020, because Robinson’s medical conditions did not satisfy the standard of

 extraordinary and compelling circumstances and because Robinson would pose a

 danger to the public if released.

            For the reasons set forth herein, Robinson’s Motion to Reduce Sentence or



 1
     Robinson’s first Motion for Compassionate Release did not address COVID-19 issues.
Case 3:18-cr-00228-TAD-KLH Document 76 Filed 04/30/21 Page 2 of 13 PageID #: 330




 Compassionate Release [Doc. No. 68] is DENIED.

 I.       Background

          On June 5, 2019, Robinson entered a plea of guilty to Possession with Intent

 to Distribute Marijuana and Possession of a Firearm in Furtherance of a Drug

 Trafficking Crime. On August 19, 2019, Robinson was sentenced to twelve (12)

 months on the Possession with Intent to Distribute Marijuana and to a sixty (60)

 month consecutive sentence for Possession of a Firearm in Furtherance of Drug

 Trafficking Crime, for a total of 72 months. Robinson’s projected release date is

 February 29, 2024.

 II.      Law and Analysis

            A judgment, including a sentence of imprisonment, “may not be

      modified by a district court except in limited circumstances.” Dillon v. United

      States, 560 U.S. 817, 825 (2010). Under 18 U.S.C. § 3582(c), a court generally

      “may not modify a term of imprisonment once it has been imposed,” except in

      three circumstances: (1) upon a motion for reduction in sentence under 18

      U.S.C. § 3582(c)(1)(A); (2) “to the extent otherwise expressly permitted by

      statute or by Rule 35 of the Federal Rules of Criminal Procedure,” 18 U.S.C. §

      3582(c)(1)(B); and (3) where the defendant was sentenced based on a

      retroactively lowered sentencing range, 18 U.S.C. § 3582(c)(2).

                                            2
Case 3:18-cr-00228-TAD-KLH Document 76 Filed 04/30/21 Page 3 of 13 PageID #: 331




           In this case, Robinson moves to modify his sentence under 18 U.S.C. §

    3852(c)(1)(A). Under § 3852(c)(1)(A)(i), a court may reduce a prisoner's

    sentence “if it finds that” (1) “extraordinary and compelling reasons warrant

    such a reduction” and (2) the reduction is “consistent with applicable policy

    statements issued by the Sentencing Commission.”

           Prior to 2018 only the Director of the BOP could file these kinds of

    compassionate release motions. In 2018, Congress passed and President Trump

    signed the First Step Act, which among other actions, amended the

    compassionate release process. Under the First Step Act, § 3852(c)(1)(A) now

    allows prisoners to directly petition courts for compassionate release. Before

    filing such motions, however, prisoners must exhaust their administrative

    remedies.

           After a prisoner exhausts his administrative remedies, a district court may

    reduce a defendant’s term of imprisonment if the court finds “extraordinary and

    compelling reasons warrant such a reduction” and “such a reduction is

    consistent with applicable policy statements issued by the Sentencing

    Commission.” 18 U.S.C. § 3852(c)(1)(A)(i).

    III.   Extraordinary and Compelling Reasons

           The    Sentencing     Commission’s       policy    statement     regarding

                                            3
Case 3:18-cr-00228-TAD-KLH Document 76 Filed 04/30/21 Page 4 of 13 PageID #: 332




    compassionate release is consistent with the statute and provides, in pertinent

    part, as follows:

           Upon motion of the Director of the Bureau of Prisons under 18
           U.S.C. § 3582(c)(1)(A), the court may reduce a term of
           imprisonment (and may impose a term of supervised release with
           or without conditions that does not exceed the unserved portion of
           the original term of imprisonment) if, after considering the factors
           set forth in 18 U.S.C. § 3553(a), to the extent that they are
           applicable, the court determines that—

               (1)      extraordinary and compelling reasons warrant the
                        reduction; . . .

               (2)      the defendant is not a danger to the safety of any other person
                        or to the community, as provided in 18 U.S.C. § 3142(g); and

               (3)      the reduction is consistent with this policy statement.

    In the commentary following the policy statement, the Sentencing Commission

    identifies three specific reasons that are considered “extraordinary and

    compelling” as well as a broader provision for reasons deemed “extraordinary

    and compelling.”

          1. Extraordinary and Compelling Reasons.—Provided the defendant

              meets the requirements of subdivision (2) [regarding absence of

              danger to the community], extraordinary and compelling reasons

              exist under any of the circumstances set forth below:

          (A) Medical Condition of the Defendant.—


                                              4
Case 3:18-cr-00228-TAD-KLH Document 76 Filed 04/30/21 Page 5 of 13 PageID #: 333




            (i) The defendant is suffering from a terminal illness (i.e., a serious

                  and advanced illness with an end of life trajectory). A specific

                  prognosis of life expectancy (i.e., a probability of death within a

                  specific time period) is not required. Examples include metastatic

                  solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end stage

                  organ disease, and advanced dementia.

            (ii) The defendant is—

               (I) suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive impairment, or

         (B) experiencing deteriorating physical or mental health because of the

            aging process, that substantially diminishes the ability of the

            defendant to provide self-care within the environment of a

            correctional facility and from which he or she is not expected to

            recover.

            (B)      Age of the Defendant.—The defendant

                      (i) is at least 65 years old;

                   (ii) is experiencing a serious deterioration in physical or
                   mental health because of the aging process; and (iii) has served
                   at least 10 years or 75 percent of his or her term of
             imprisonment, whichever is less.

            (C)      Family Circumstances.—
                                             5
Case 3:18-cr-00228-TAD-KLH Document 76 Filed 04/30/21 Page 6 of 13 PageID #: 334




                    (i) The death or incapacitation of the caregiver of the
                    defendant’s minor child or minor children.

                    (ii)The incapacitation of the defendant’s spouse or registered
                    partner when the defendant would be the only available
                    caregiver for the spouse or registered partner.

                    (D) Other Reasons.—As determined by the Director of the
                    Bureau of Prisons, there exists in the defendant’s case an
                    extraordinary and compelling reason other than, or in
                    combination with, the reasons described in subdivisions (A)
                    through (C).

    U.S.S.G § 1B1.13 cmt. n. 1.

       In United States v. Shkambi, ___ F.3d ___, 2021 WL 1291609 (5th Cir. Apr.

    7, 2021), the Fifth Circuit addressed, as a question of first impression, whether §

    1B1.13 and its commentary bind the district court when ruling on motions filed

    by defendants on their own behalf after Congress amended § 3582(c)(1)(A) to

    permit such filings. The Court held “that neither the policy statement nor the

    commentary to it binds a district court addressing a prisoner’s own motion under

    § 3582,” and “[t]he district court ... is bound only by § 3582(c)(1)(A)(i) and, as

    always, the sentencing factors in § 3553(a).” Shkambi, 2021 WL 1291609, at *4.

       Shkambi does not, however, render §1B1.13 irrelevant with respect to

    defendant-filed motions under § 3582(c)(1)(A).As the Fifth Circuit recognized

    even before Shkambi, “[a]lthough not dispositive, the commentary to ...§ 1B1.13

                                           6
Case 3:18-cr-00228-TAD-KLH Document 76 Filed 04/30/21 Page 7 of 13 PageID #: 335




    informs our analysis as to what reasons may be sufficiently ‘extraordinary and

    compelling’ to merit compassionate release.” United States v. Thompson, 984

    F.3d 431, 433 (5th Cir. 2021). And other circuits are in accord. United States v.

    Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (“The substantive aspects of the

    Sentencing Commission’s analysis in § 1B1.13 and its Application Notes provide

    a working definition of ‘extraordinary and compelling reasons’; a judge who

    strikes off on a different path risks an appellate holding that judicial discretion

    has been abused. In this way the Commission’s analysis can guide discretion

    without being conclusive.”); United States v. Aruda, 2021 WL 1307884, at *4 (9th

    Cir. Apr. 8, 2021) (citing Gunn and recognizing “[t]he Sentencing Commission’s

    statements in U.S.S.G. § 1B1.13 may inform a district court’s discretion for §

    3582(c)(1)(A) motions filed by a defendant, but they are not binding”).

       The defendant bears the burden to establish circumstances exist under which

    he is eligible for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i). United

    States v. Ennis, EP-02-CR-1430-PRM-1, 2020 WL 2513109, at *4 (W.D. Tex.

    May 14, 2020) (“[T]he defendant has the burden to show circumstances meeting

    the test for compassionate release.” (citing United States v. Stowe, No. CR H-11-

    803 (1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019))); United States v.

    Wright, Crim. Action No. 16-214-04, 2020 WL 1976828, at *6 (W.D. La. Apr.

                                           7
Case 3:18-cr-00228-TAD-KLH Document 76 Filed 04/30/21 Page 8 of 13 PageID #: 336




    24, 2020) (Petitioner has the “burden of showing the necessary circumstances, or

    a combination of circumstances, that would warrant relief under the

    compassionate release statute.”).

          The only “extraordinary and compelling reason” that would apply in this

    case is “(A) Medical Condition of the Defendant.”

    IV.    Medical Condition of Defendant

          In his request, Robinson maintains he has multiple health conditions,

    including diabetes, heart issues, and kidney disease.

          Title 18, United States Code, Section 3582(c)(1)(A) provides that

    extraordinary and compelling reasons that warrant a reduction are “consistent

    with applicable policy statements issued by the Sentencing Commission.” The

    Court previously found that Robinson’s general complaint of diabetes, heart

    issues and kidney disease is not consistent with extraordinary or compelling

    circumstances as provided by the policy statement and its commentary.

    Robinson does not suffer from a terminal illness. He is not suffering from a

    serious physical or medical condition, serious functional or cognitive

    impairment, or deteriorating physical or mental health because of the aging

    process that “substantially diminishes the ability of the defendant to provide

    self-care within the…correctional facility.”      Id. at cmt. n.1(A)(ii)(I-III).

                                           8
Case 3:18-cr-00228-TAD-KLH Document 76 Filed 04/30/21 Page 9 of 13 PageID #: 337




    Although the policy statements are no longing binding on the Court, it is noted

    that his alleged medical issues do not meet the extraordinary and compelling

    standard as set by the policy statement.

          Even though Robinson does have serious medical issues, Robinson fails

    to show that his current condition is sufficiently severe to diminish his ability

    to provide self-care. See United States v. Mazur, Crim. Action No. 18-68, 2020

    WL 2113613, at *1, 3-4 (E.D. La. May 4, 2020).

          In addressing Robinson’s COVID-19 concerns, the Government attached

    [Doc. No. 75], a copy of Robinson’s medical records, which shows that

    Robinson received his first dose of the Moderna COVD-19 vaccine on April

    14, 2021. According to the Centers for Disease Control and Prevention, the

    vaccines are highly effective at preventing COVID-19 and/or keeping a person

    from becoming seriously ill, even if they do not contract COVID-19.

          Therefore, even though Robinson does have serious medical conditions,

    there is no extraordinary and compelling reasons supporting compassionate

    release.

    V.     Danger to the community

          This Court previously found [Doc. No. 63] that, based upon Robinson’s

    criminal history, Robinson would be likely commit another crime and pose a

                                            9
Case 3:18-cr-00228-TAD-KLH Document 76 Filed 04/30/21 Page 10 of 13 PageID #: 338




    danger to the community if released. Nothing has changed. Robinson must

    prove that he would not be a danger to the community, if released. In his

    request, Robinson maintains he is not a violent offender or any threat to society.

    Robinson asks for his sentence to be reduced to 10 years of probation with home

    confinement. Robinson does not provide any type of release plan. The Court

    must consider whether a prisoner remains a danger to the community before

    granting compassionate release as required by U.S.S.G. § 1B1.12(2) with

    reference to 18 U.S.C. § 3142(g). Furthermore, 18 U.S.C. § 3582 and the policy

    statement requires the Court to consider the sentencing factors set forth in 18

    U.S.C. § 3553(a).

          Section 3142(g) sets out the factors courts must consider in deciding

    whether to release a defendant pending trial. The factors weighing a petitioner’s

    danger to the community include “the nature and circumstances of the offense

    charged,” “the history and characteristics of the person,” including “the person's

    character, physical and mental condition, family ties, ... community ties, past

    conduct, history relating to drug or alcohol abuse, [and] criminal history,” and

    “the nature and seriousness of the danger to any person or the community that

    would be posed by the person's release.” Similarly, § 3553(a), which sets forth

    the factors to consider in initially imposing a sentence, requires the Court to

                                           10
Case 3:18-cr-00228-TAD-KLH Document 76 Filed 04/30/21 Page 11 of 13 PageID #: 339




    consider:

          (1) the nature and circumstances of the offense and the history and

                characteristics of the defendant; [and]

          (2) the need for the sentence imposed—

                   (A) to reflect the seriousness of the offense, to promote respect for

                       the law, and to provide just punishment for the offense;

                   (B) to afford adequate deterrence to criminal conduct;

                   (C) to protect the public from further crimes of the defendant; and

        The court must consider all pertinent circumstances, including the §3553(a)

    factors and possible danger to the community. 18 U.S.C. § 3582(c)(1)(A).

        Robinson has not demonstrated he will not pose a danger to the community

    if he was released or that his release comports with the applicable § 3553(a)

    factors. Robinson’s underlying conviction and criminal history both indicate

    he will pose a danger to the community and that he performs poorly under

    supervision.

        Robinson’s underlying conviction is for Possession with Intent to Distribute

    Marijuana and Possession of Firearms in Furtherance of a Drug-Trafficking

    Crime. At the sentencing, Robinson was held responsible for approximately

    7.8 kilos of marijuana. Of the three firearms that he possessed, one was an

                                             11
Case 3:18-cr-00228-TAD-KLH Document 76 Filed 04/30/21 Page 12 of 13 PageID #: 340




    Anderson (AR-15 style) pistol loaded with 30 rounds of ammunition. Three

    AR-15 magazines were recovered as were over 500 rounds of various caliber

    ammunition. Robinson was already a convicted felon and not supposed to be

    in possession of firearms. He admitted that he sold marijuana even under

    supervision with the Louisiana State Probation and had been selling marijuana

    for five or six years. He said he would bring marijuana from California to sell

    in the Monroe, Louisiana area because the market was better.

        Robinson’s criminal history includes a Louisiana 2015 felony conviction

    for conspiracy to distribute a CDS (marijuana) in which a package containing

    7 pounds of marijuana was sent to him from California, for resale. Robinson

    also has Texas 2017 possession of marijuana (11.5 pounds) conviction.

    Robinson also has a Louisiana 1997 misdemeanor possession of marijuana

    conviction and has a 2014 arrest for arrest of a controlled substance in prison.

        Additionally, as the Government points out, Robinson filed previously a

    Motion to Vacate his guilty plea, essentially arguing that he should be allowed

    to withdraw his guilty plea because marijuana should not be illegal and/or a

    Controlled Dangerous Substance. Based upon Robinson’s history, it is likely

    Robinson would commit another crime and pose a danger to the community, if

    released.

                                           12
Case 3:18-cr-00228-TAD-KLH Document 76 Filed 04/30/21 Page 13 of 13 PageID #: 341




        Finally, Robinson has only served a portion of his sentence. At the time he

    requested compassionate release, the BOP calculated he had only served only

    37.6% of his sentence. Additionally, sixty (60) months of his sentence were a

    mandatory sentence. Robinson has only served approximately twenty-seven

    (27) months. His projected release date is February 29, 2024. This Court does

    not believe Robinson has served enough of his sentence to reflect the

    seriousness of the offense, to afford adequate deterrence to criminal conduct,

    and to protect the public from further crimes of the defendant.

     VI.   Conclusion

        For the above and foregoing reasons,

        IT IS ORDERED that the Motion to Reduce Sentence or Compassionate

    Release [Doc. No. 68] filed by Robert E. Robinson is DENIED.

        MONROE, LOUISIANA, this 30th day of April, 2021.



                                        __________________________________
                                        TERRY A. DOUGHTY
                                        UNITED STATES DISTRICT JUDGE




                                          13
